                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF THE COMPLAINT OF                            CIVIL ACTION NO.: ____________
E.N. BISSO & SON, INC. and
BISSO OFFSHORE, LLC                                          JUDGE: _______________________
M/V JOSEPHINE ANNE
                                                             MAGISTRATE: _________________

                                                             SECTION: “____”

______________________________________________________________________________

        COMPLAINT FOR EXONERATION FROM, OR ALTERNATIVELY,
         LIMITATION OF LIABILITY AND DECLARATORY JUDGMENT
______________________________________________________________________________


        The Complaint of E.N. Bisso & Son, Inc. and Bisso Offshore, LLC (hereinafter “ENB”

or “Limitation Plaintiffs”) as owner of the M/V JOSEPHINE ANNE, in a cause of exoneration

from and/or Limitation of Liability, civil and maritime, alleges on information and belief as

follows:

                                                   1.

        This is an admiralty law claim within the meaning of Rule 9(h) of the Federal Rules of

Civil Procedure and Rule F of the Supplemental Rules for certain admiralty and maritime claims

(Rule F). Jurisdiction exists pursuant to admiralty and maritime jurisdiction of the United States

Courts, 28 U.S.C. § 1333, and the Limitation of Vessel Owner’s Liability Act, 46 U.S.C. § 181 et

seq., as amended by 46 U.S.C. §§ 30501 et seq.

                                                   2.

        Venue is proper in this District because the marine casualty stimulating this action

occurred in this District and the vessel is located in this District.
                                                 3.

        Limitation plaintiffs are Louisiana corporations that operate tug boats on the Mississippi

River and in the jurisdiction of this Court, and in particular seek exoneration and/or limitation of

liability for an incident involving the M/V JOSEPHINE ANNE on or about May 16, 2019, when

M/V AMERICAN LIBERTY allided with marine facilities causing alleged property damages

and personal injuries.

                                                 4.

        The M/V JOSEPHINE ANNE is a tug boat built in 2008 with a length of 98 feet, breadth

of 36 feet.

                                                 5.

        At all material times, the JOSEPHINE ANNE was owned and operated by two Bisso

affiliated companies: Bisso Offshore, LLC (the titled owner), and E.N. Bisso & Son, Inc., (the

owner pro hac vice) (hereinafter jointly “Bisso” or “Limitation Plaintiffs”).

                                                 6.

        At all times material, the JOSEPHINE ANNE was: (a) in good working order, (b)

properly manned with a properly trained crew, and (c) working as directed following the orders

of the M/T AMERICAN LIBERTY, and in particular while working on the Mississippi River on

or about May 16, 2019.

                                                 7.

        On May 16, 2019, the JOSEPHINE ANNE assisted turning the M/T AMERICAN

LIBERTY to sea in the Mississippi River at a facility located at Mile 140.2, left descending

bank. The JOSEPHINE ANNE was released by the M/T AMERICAN LIBERTY. After the tug



                                                 2
was released, those in charge of the AMERICAN LIBERTY lost control of the vessel which

allided with other vessels and property along the left descending bank before coming to a stop

near Mile 138.7.

                                               8.

       At all times material, the Limitation Plaintiffs neither contributed nor caused any

damages to property or personal injuries allegedly sustained as a result of the M/T AMERICAN

LIBERTY allisions.

                                               9.

       Prior to the voyage and any alleged incident on or about May 16, 2019, and at all times

hereinafter described, Limitation Plaintiffs exercised due diligence to place and maintain the

JOSEPHINE ANNE in a seaworthy condition in all respects. Further, at all times hereinafter

described, the JOSEPHINE ANNE was in fact tight, staunch, strong, fully and properly

equipped, and in all other respects seaworthy, fit and proper for the service in which the vessel

was engaged at the time of any alleged injury to any worker and/or crew member.

                                              10.

       Archer Daniels Midland Co., d/b/a ADM Grain Co., ADM International Sarl, and

American River Transportation Co., LLC (Collectively “ADM”) filed a lawsuit against the M/T

AMERICAN LIBERTY in the United States District Court for the Eastern District of Louisiana

on May 20, 2019, alleging damage to their grain terminal and barges in Reserve, Louisiana

arising out of the Incident. The lawsuit is styled Archer Daniels Midland Company d/b/a ADM

Grain Company and American River Transpiration Co., LLC vs. M/T AMERICAN LIBERTY, her

engines, tackle, apparel, etc., in rem, Case No. 2:19-cv-10525, and is pending in Section R (the

“ADM Lawsuit”).



                                               3
       On May 21, 2019, African Griffon Shipping Company, Ltd., (“African Griffon”) filed a

Complaint in Intervention in the ADM Lawsuit alleging that the M/T AMERICAN LIBERTY

also caused damage to its vessel, the M/V AFRICAN GRIFFON, during the Incident.

       On June 5, 2019, Clement Bell, Robert Sayles, and Ryheme Knighten filed a lawsuit

against American Petroleum Tankers, LLC; American Petroleum Tankers Parent, LLC; Kinder

Morgan, Inc.; Crowley Marine Corporation; Intrepid Personnel & Provisioning, LLC; Associated

Marine Equipment, LLC; E.N. Bisso & Son, Inc.; Bisso Offshore, LLC; and Associated

Terminals, Limited Liability Company, in the Civil District Court for the Parish of Orleans, State

of Louisiana, alleging personal injuries arising out of the Incident. The lawsuit is styled Clement

Bell, Robert Sayles, and Ryheme Knighten vs. American Petroleum Tankers, LLC; American

Petroleum Tankers Parent, LLC; Kinder Morgan, Inc.; Crowley Marine Corporation; Intrepid

Personnel & Provisioning, LLC; Associated Marine Equipment, LLC; E.N. Bisso & Son, Inc.;

Bisso Offshore, LLC; and Associated Terminals, Limited Liability Company, Case. 2019-5915,

and is pending in Section N-8, (the “Bell Lawsuit”).

       Since the Incident, the following parties have, upon information and belief, made demand

on the M/T AMERICAN LIBERTY’s Interests:

               a.   ADM claims potential damages in the amount of $80,057,000.00;

               b.   African Griffon claims potential damages in the amount of $100,000.00;

               c.   Continent Maritime, S.A. Panama, owners of the M/V EVERGRACE, claim

                    potential damages in the amount of $1,535,000.00;

               d.   Associated Marine Equipment, LLC and Associated Terminals, LLC, owners

                    and operators of the D/B DON D, claim potential damages in the amount of

                    $5,898,000.00;



                                                4
               e.   The Port of South Louisiana, owner of docks located at mile marker 139.2E

                    and 138.7E claims potential damages in excess of $50,000,000.00 (the Port

                    of South Louisiana admits that some of the damages included in its claim

                    may be duplicative of amounts claimed by ADM); and

               f.   Kevin Wright, claiming personal injuries in the amount of $1,000,000.00 in

                    connection with the Incident.

                                               11.

       As the owner of the JOSEPHINE ANNE, Limitation Plaintiffs deny that they caused

and/or contributed to any alleged property damages or personal injuries as aforementioned at any

time, and in particular, on or about May 16, 2019.

                                               12.

       According to the attached Affidavit of Pending Freight executed by Michael Vitt, there

was pending freight from the origination of the voyage for the JOSEPHINE ANNE of no more

than $1,725. The affidavit is attached as Exhibit “A.”

                                               13.

       Limitation Plaintiffs will show that any alleged property damages and personal injuries

caused by the aforementioned May 16, 2019, casualty, were not caused or contributed to in any

way by any fault or negligence of or within its privity or knowledge as the owners of the

JOSEPHINE ANNE, nor by anyone for whom Limitation Plaintiffs are responsible, nor was it

caused or contributed to by an unseaworthy condition by the JOSEPHINE ANNE, or any

unseaworthy condition within its privity or knowledge as the owner.




                                                5
                                               14.

       Limitation Plaintiffs claim the benefit of Exoneration from and/or, in the alternative,

Limitation of Liability as provided by certain laws of the United States, namely 46 U.S.C. § 181,

et seq., as amended by 46 U.S.C. §§ 30501, et seq.

                                               15.

       The total damages to property and other potential personal injury claimants may exceed

the value of the M/V JOSEPHINE ANNE; that value presently is estimated at $5,440,000 plus

pending freight of no more than $1,725. The value of the vessel is set forth in the Affidavit of

Value by Norman Dufour, attached as Exhibit “B,” which is based on his May 16, 2019,

valuation survey. The total limitation value with pending freight totals $5,441,725.

                                               16.

       There are no other demands, unsatisfied liens or claims of lien against the JOSEPHINE

ANNE or Limitation Plaintiffs arising out of the aforesaid voyage, or any suit pending, so far as

known other than as set forth above. The JOSEPHINE ANNE was not damaged, lost, or

abandoned during the voyage.

                                               17.

       This Complaint is filed prior to the expiration of six months from the date Limitation

Plaintiffs received written notice of any claim by any claimant that damages exceed the value of

the vessel following the aforesaid voyage and alleged incident.

                                               18.

       Concurrent with the filing of this complaint, the Vessel Interests offer and file their Ad

Interim Stipulation in the appropriate form with a Letter of Undertaking in favor of this Court in

an amount equal to the interest in the Vessel and her freight then pending, together with interest



                                                6
calculated at the rate set forth by law in Supplemental Rule F(1) of six percent (6%) from the

date of the Vessel Interests’ stipulation and costs. The Vessel Interests’ Ad Interim Stipulation is

to stand in the place of a stipulation for value if the amount is not contested by any claimant, but

the Vessel Interests are prepared to give a bond or stipulation for any amount in excess of the Ad

Interim Stipulation as may be ascertained and determined to be necessary by order of this Court.

                                                  19.

          Limitation Plaintiffs claim exoneration from liability for any and all injuries, losses or

damage occurring as a result of any aforesaid incident and property damages and personal

injuries, and any other claims yet to be asserted, and for any and all claims related to such

alleged incident. Limitation Plaintiffs also allege that they have valid defenses thereto on the

facts and on the law.

                                                  20.

          Alternatively, Limitation Plaintiffs, without admitting but rather affirmatively denying all

liability, claim the benefit of exoneration provided for vessel owners in 46 U.S.C. § 183 to 186,

188 and the various supplements thereto and amendatory thereof, including 46 U.S.C. §§ 30501,

et seq.

                                                  21.

          Should it later appear that Limitation Plaintiffs are or may be liable and that the amount

of value of its interest in the vessel and pending freight, as aforesaid, is not sufficient to pay all

losses in full, then all claimants shall be made to share pro rata in the aforesaid sum represented

by the stipulation, saving to all such claimants any rights of priority that they may have as

ordered by this Honorable Court, or as provided by the aforesaid statutes, by the Federal Rules of




                                                   7
Civil Procedure, including the Supplemental Admiralty Rules, and under the general maritime

law and by the rules and practices of this Honorable Court.

                                                22.

        Limitation Plaintiffs bring this Limitation of Liability Complaint in the current district

pursuant to Rule F of the Supplemental Rules because a Limitation Action must be brought in

the Federal District Court where the vessel is located, if no action has been filed. Accordingly,

Limitation Plaintiffs have initiated this suit in in this district because the JOSEPHINE ANNE is

here.

                                                23.

        All and singular, the premises are true and correct and within the jurisdiction of the

United States and of this Honorable Court as an admiralty and maritime claim within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

        WHEREFORE, E.N. Bisso & Son, Inc. and Bisso Offshore, LLC, as Limitation

Plaintiffs, pray that:

        1.       Upon the Vessel Interests’ filing of an Ad Interim Stipulation in the amount of

$5,441,725 and a Letter of Undertaking in favor of this Court in the amount representing the

value of their interests in the Vessel combined with her pending freight at the close of the

aforesaid voyage, this Court shall issue an order approving the Ad Interim Stipulation and

requiring this payment whenever ordered by this Court with interest as provided by law from the

date of the stipulation, pending appraisal by the Court of the value of the Vessel and her pending

freight at the conclusion of the voyage;

        2.      This Court issue a notice to all persons asserting claims with respect to which this

Complaint seeks exoneration or limitation, admonishing them to file their respective claims with



                                                 8
the Clerk of Court and to serve on the attorneys for Limitation Plaintiffs a copy thereof on or

before a date to be named in the notice, and that if any claimant desires to contest either the right

to exoneration from or the right to Limitation of Liability, such person shall file and serve on the

attorneys for Limitation Plaintiff an Answer to this Complaint on or before said date, unless his

or her claim has included an Answer, so designated;

       3.      This Court enjoin the further prosecution of any and all actions, suits, and

proceedings already commenced, and further enjoin the commencement or prosecution thereafter

of any and all actions, suits or proceedings, of any nature or description whatsoever, in any

jurisdiction against Limitation Plaintiffs and their insurers and/or against the vessel, her

operators and crew, or against any employee or property of Limitation Plaintiffs except in this

action, to recover damages for or in respect to any loss, damage, or injury occasioned as a result

of the aforesaid incident;

       4.      This Court adjudge that Limitation Plaintiffs and its employees, agents,

representatives and Underwriters are not liable to any extent for any injuries, losses, or damages

occurring as a result of the incident in question, or for any claim whatsoever in any way arising

from or in consequence of the aforesaid incident; or, alternatively if Limitation Plaintiffs and

their employees, agents, representatives and Underwriters or Insurers shall be adjudged liable,

that such liability be limited to the amount or value of Limitation Plaintiffs’ interest in the vessel

and its pending freight, as aforesaid, at the end of the voyage in which it was engaged at the time

of said incident with resulting injuries, losses, or damages and that Limitation Plaintiff and its

employees, agents, representatives and Underwriters, insurers be discharged therefrom upon the

surrender of such interest, and that the money surrendered, paid or secured to be paid, as

aforesaid, be divided pro rata according to the herein above mentioned statutes among such



                                                  9
claimants as may duly prove and claim in accordance with the provisions of the Order herein

above prayed for, saving to all parties any priorities to which they may legally be entitled, and

that a decree may be entered, discharging both Limitation Plaintiffs and their employees, agents,

representatives and Underwriters, insurers from all further liability;

       5.      Limitation Plaintiffs may have such other, further or different relief as may be just

in the circumstances;

       Respectfully submitted, this 24th day of July, 2019.


                                      /s/ Scott R. Wheaton, Jr.
                                      SCOTT R. WHEATON (LA Bar No. 13395)
                                      STANLEY J. COHN (LA Bar No. 4238)
                                      DESTINEE RAMOS (LA Bar No. 37681)
                                      DELOS E. FLINT, JR. (LA Bar No. 5616)
                                      TODD CRAWFORD (LA Bar No. 20150)
                                      LUGENBUHL, WHEATON, PECK,
                                      RANKIN & HUBBARD
                                      601 Poydras Street, Suite 2775
                                      New Orleans, LA 70130
                                      Telephone: 504-568-1990
                                      Facsimile: 504-310-9195
                                      Email: srwheaton@lawla.com
                                      Email: scohn@lawla.com
                                      Email: dramos@lawla.com
                                      Email: dflint@lawla.com
                                      Email: tcrawford@lawla.com
                                      Attorneys for E.N. Bisso & Son, Inc.
                                      and Bisso Offshore, LLC




                                                 10
